Citation Nr: 0311490	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  95- 38 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for defective vision in 
the right eye.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Cleveland, Ohio RO which, in pertinent part, denied 
service connection for defective vision in the right eye, 
tinnitus and defective hearing in the right ear.  When the 
case was before the Board in June 1997, it was remanded for 
additional development.  

While the case was in remand status, the RO granted service 
connection for tinnitus and bilateral hearing loss.  
Accordingly, the hearing loss and tinnitus issues are no 
longer on appeal.  In addition, in a July 2001 rating 
decision, the RO denied service connection for lung 
disability, to include sarcoidosis and asbestosis.  The 
veteran initiated an appeal of this decision with the 
submission of a Notice of Disagreement in August 2001.  The 
case was returned to the Board in February 2003.  

In April 2003, the Board sent a letter to the veteran and his 
representative informing them that the Board was raising the 
issue of whether a timely substantive appeal had been filed 
with respect to the issue of entitlement to service 
connection for lung disability.  The Board informed the 
veteran and his representative of the pertinent information 
of record and of the time limit for submitting a substantive 
appeal.  The Board also informed the veteran and his 
representative that they would be afforded a period of 60 
days in which to submit evidence and argument on the 
timeliness issue.  The veteran's representative responded to 
this letter by way of written argument in May 2003.

The issue of entitlement to service connection for defective 
vision in the right eye is addressed in the remand that 
follows the order section of this decision.




FINDINGS OF FACT

1.  On July 19, 2001, the RO mailed notification to the 
veteran of its July 2001 decision that denied entitlement to 
service connection for a lung disability.

2.  A Notice of Disagreement challenging the RO's decision 
was received on January 14, 2002.

3.  On November 25, 2002, the RO mailed a Supplemental 
Statement of the Case (SSOC) to the veteran at his last known 
address; the veteran was informed that he must submit a 
Substantive Appeal within 60 days to perfect his appeal.

4.  Following the mailing of the SSOC in November 2002, no 
written communication addressing the issue of entitlement to 
service connection for a lung disability was received from 
the veteran or his representative until April 14, 2003.


CONCLUSION OF LAW

A timely Substantive Appeal has not been received with 
respect to the issue of entitlement to service connection for 
a lung disability.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the RO.  38 C.F.R. § 20.200 (2002).  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 U.S.C.A. § 20.302(b) (2002).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303 (2002).  If 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  The SSOC was not mailed to the 
veteran until November 25, 2002, more than one year from the 
July 2001 notice of denial.  Consequently, the veteran had 
only the 60-day time period following the mailing of the SSOC 
within which to file a Substantive Appeal or to file for an 
extension.  

(Parenthetically, the Board notes that the November 2002 SSOC 
contained multiple issues.  In the cover letter accompanying 
the SSOC, the RO informed the veteran:

If you have already filed a Substantive 
Appeal (VA Form 9) with respect to the 
issues(s) contained in this Supplemental 
Statement of the Case, a response at this 
time is optional.

If this Supplemental Statement of the 
Case, however, contains an issue which 
was not included in your Substantive 
Appeal, you must respond within 60 days 
to perfect your appeal as to the new 
issue.

Clearly, then, the veteran was advised to submit a 
Substantive Appeal within 60 days of November 25, 2002.))

No document was received within 60 days that could be 
construed as a Substantive Appeal as defined in 38 C.F.R. § 
20.202 (2002) or as a request for an extension under 38 
C.F.R. § 20.303 (2002).  While the veteran's representative 
eventually submitted argument that could be construed as a 
Substantive Appeal, this was not until April 2003, several 
months after the deadline for filing an appeal.  Accordingly, 
the veteran is statutorily barred from appealing the July 
2001 rating decision that denied service connection for a 
lung disability.  Roy, supra.

VA's General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal, and may 
dismiss an appeal when not timely perfected.  Under such 
circumstances, however, the General Counsel indicated that 
the claimant should be first afforded appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  VAOPGCPREC 9-99 (Aug. 
18, 1999).  To effectuate the aforementioned opinion of the 
General Counsel, the Secretary of Veterans Affairs issued 
amendments to 38 C.F.R. §§ 20.101 (Jurisdiction of the 
Board).  See 66 Fed. Reg. 53,339 (Oct. 22, 2001), codified at 
38 C.F.R. § 20.101 (effective November 1, 2001).  In this 
case, the RO has not addressed the issue of timeliness.  
However, the Board mailed a letter to the veteran, dated 
April 30, 2003, which explained the appellate process as 
provided for in relevant laws and regulations, and notified 
him that he had 60 days to present evidence and/or argument 
showing that a timely Substantive Appeal was filed.  See 
38 C.F.R. § 20.101 (2002).

In response, the veteran's representative submitted argument 
on May 7, 2003.  He maintained that the veteran was deprived 
of due process when the RO ignored his request for a hearing 
before a hearing officer at the RO.  Therefore, the veteran 
was deprived of an opportunity to perfect his appeal at his 
personal hearing.  In addition, citing Tablazon v. Brown, 8 
Vet. App. 359 (1995), he argued that because the RO failed to 
comply with required procedures (specifically, by failing to 
schedule the veteran for a hearing and failing to allow the 
veteran's representative to review the record and complete a 
VA Form 646 before transferring the case to the Board), the 
opportunity for the veteran to perfect his appeal was tolled.

The Board acknowledges that the veteran did in fact request a 
hearing before a hearing officer at the RO in his January 
2002 Notice of Disagreement.  However, the fact that the RO 
had not yet scheduled the veteran for such a hearing did not 
in any way toll the appeals process.

Only when a claimant does not receive proper notification of 
a decision denying a claim does the one-year limit for timely 
appealing the decision not begin to accrue.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 
Vet. App. 518 (1994).  There is no indication that the 
veteran did not receive the required notice in July 2001 of 
the RO's denial of service connection for a lung disability.  
Furthermore, the facts in Tablazon are distinguishable from 
those in the instant case.  In Tablazon, the appellant 
submitted a timely Notice of Disagreement with a rating 
decision, but was never issued a Statement of the Case.  The 
Court held that where VA has failed to procedurally comply 
with statutorily mandated requirements, a claim does not 
become final for purposes of appeal to the Court.  The Court 
found it significant that an appellant could not file a 
formal appeal without first receiving a Statement of the 
Case, citing to 38 U.S.C. § 7105 (Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished).  By contrast, in the instant case, the veteran 
was in fact issued a Supplemental Statement of the Case in 
November 2002 and was provided his appellate rights at that 
time.  There was, at that point, no further procedural 
obstacle to the veteran perfecting his appeal with respect to 
the July 2001 rating decision.  

As regards the argument that the veteran's representative was 
denied the opportunity to submit a VA Form 646, VA 
regulations provide that, when a veteran appeals to the 
Board, he ". . . will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person."  
38 C.F.R. § 20.600 (2002).  The Board notes that after a 
Substantive Appeal is received, certification of the appeal 
will be made to the Board.  VA Adjudication Procedure Manual, 
M21-1, Part IV, para. 8.36.  If a veteran appoints a 
representative, the RO is to give the representative an 
opportunity to execute a VA Form 646, Statement of Accredited 
Representative in Appealed Case, prior to certification of 
the appeal to the Board "in all instances."  VA Adjudication 
Procedure Manual, M21-1, Part IV, para. 8.29.  In the case at 
hand, no opportunity to execute a VA Form 646 was provided 
because no substantive appeal was provided.  In the instant 
case, the appeal that was certified to the Board was not the 
issue of entitlement to service connection for a lung 
disability, but rather entitlement to service connection for 
defective vision in the right eye (discussed below).  The 
Board notes that the veteran's representative did in fact 
execute a VA Form 646 for that issue.

In conclusion, the Board finds that a timely Substantive 
Appeal regarding the issue of entitlement to service 
connection for a lung disability was not filed, and the Board 
is without jurisdiction to adjudicate that claim.

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), was signed into law on 
November 9, 2000.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Board notes, however, that 
although the recent change in the law fundamentally changes 
the nature of VA's duty to inform and assist claimants with 
their claims, the VCAA did not modify or change the statutory 
standards governing the Board's jurisdiction.  As such, the 
VCAA has no application to the facts of this case.


ORDER

The appeal for entitlement to service connection for a lung 
disability is dismissed.


REMAND

With respect to the issue of entitlement to service 
connection for defective vision in the right eye, the Board 
notes that during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In the June 1997 remand, the RO was directed, in part, to 
request the complete clinical records, progress notes, 
nurse's notes and discharge summaries pertaining to the 
veteran's hospitalizations at the United States Naval 
Hospital, San Diego, in November 1950, and from the United 
States Naval Hospital, Coronado (San Diego), in March 1952, 
both from the National Personnel Records Center (NPRC) and 
directly from those facilities.  This development was not 
fully accomplished.

The record shows that while several requests for the November 
1950 treatment records yielded negative results, no specific 
request was made for the March 1952 treatment records as 
directed by the Board.  (Parenthetically, the Board notes 
that the NPRC advised the RO in September 1997 to be "more 
specific" in its request, as "1952-1954 is too wide of a 
range to search efficiently."  Thereafter, the RO made a 
specific request for November 1950 treatment records; 
however, no similar request was made for March 1952 treatment 
records.)

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO' s failure to follow 
the directives in the June 1997 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center to determine 
whether there are any outstanding copies 
of the veteran's service medical records 
available from the United States Naval 
Hospital, Coronado (San Diego) in March 
1952.  The National Personnel Records 
Center should be requested to 
affirmatively respond that no such 
records are available if it is unable to 
locate additional records for the 
veteran.

2.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he should be 
so notified and requested to provide 
copies of any such records in his 
possession or that he is able to obtain.

3.  Thereafter, the RO should undertake 
any other development it determines is 
required to comply with 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 
38 C.F.R. §§ 3.159, 3.326 (2002), to 
include scheduling the veteran for a VA 
examination to determine if it is at 
least as likely as not that any defective 
vision in the right eye is etiologically 
related to his military service.  The RO 
should ensure that the rationale for this 
medical opinion is also provided by the 
examiner.

4.  Following the completion of the 
requested development, the RO should 
readjudicate the claim for service 
connection for defective vision in the 
right eye.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration. 

The veteran need take no action until he is otherwise 
notified by the RO, but he may furnish additional evidence 
and argument while this case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)





4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



